DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Tu et al. (US Pub. 20210400414) discloses a method comprising: selecting an audio time and level difference renderer (TLDR) from a set of one or more audio TLDRs based on one or more received input parameters; configuring the selected audio TLDR based on the one or more received input parameters using a filter parameter model, the configured audio TLDR comprising: applying the configured audio TLDR to an audio signal to generate spatialized audio content for each channel of the multiple channels; and presenting the generated spatialized audio content at multiple channels to a user via a headset.  
However, Tu fails to teach the combination of a method comprising: selecting an audio time and level difference renderer (TLDR) from a set of one or more audio TLDRs based on one or more received input parameters; configuring the selected audio TLDR based on the one or more received input parameters using a filter parameter model, the configured audio TLDR comprising: a set of configured binaural dynamic filters, wherein the binaural dynamic filters in the set are coupled via multiple channels for receiving input audio signals that are split from a single channel, wherein the multiple channels comprise a left channel and a right channel; and a configured delay between the multiple channels; applying the configured audio TLDR to an audio signal received at the single channel to generate spatialized audio content for each channel of the multiple channels; and presenting the generated spatialized audio content at multiple channels to a user via a headset.
Regarding independent claim 7, the prior art of record, Tu, discloses a system comprising: an audio controller configured to: select an audio time and level difference renderer (TLDR) from a set of one or more audio TLDRs based on one or more received input parameters; configure the selected audio TLDR based on the one or more received input parameters using a filter parameter model, the configured audio TLDR comprising:  apply the configured audio TLDR to an audio signal to generate spatialized audio content for each channel of the multiple channels; and a transducer array configured to present the generated spatialized audio content to a user.  
However, Tu fails to teach the combination of a system comprising: an audio controller configured to: select an audio time and level difference renderer (TLDR) from a set of one or more audio TLDRs based on one or more received input parameters; configure the selected audio TLDR based on the one or more received input parameters using a filter parameter model, the configured audio TLDR comprising: a set of configured binaural dynamic filters, wherein the binaural dynamic filters in the set are coupled via multiple channels for receiving input audio signals that are split from a single channel, wherein the multiple channels comprise a left channel and a right channel; and a configured delay between the multiple channels; apply the configured audio TLDR to an audio signal received at the single channel to generate spatialized audio content for each channel of the multiple channels; and a transducer array configured to present the generated spatialized audio content to a user.  
Regarding independent claim 17, the prior art of record, Tu discloses a non-transitory computer-readable medium comprising computer program instructions that, when executed by a computer processor of an audio system, cause the audio system to perform steps comprising: selecting an audio time and level difference renderer (TLDR) from a set of one or more audio TLDRs based on one or more received input parameters; configuring the selected audio TLDR based on the one or more received input parameters using a filter parameter model, the configured audio TLDR comprising: and applying the configured audio TLDR to an audio signal to generate spatialized audio content for each channel of the multiple channels; and presenting the generated spatialized audio content at multiple channels to a user via a headset.  
However, Tu fails to teach the combination of a non-transitory computer-readable medium comprising computer program instructions that, when executed by a computer processor of an audio system, cause the audio system to perform steps comprising: selecting an audio time and level difference renderer (TLDR) from a set of one or more audio TLDRs based on one or more received input parameters; configuring the selected audio TLDR based on the one or more received input parameters using a filter parameter model, the configured audio TLDR comprising: a set of configured binaural dynamic filters, wherein the binaural dynamic filters in the set are coupled via multiple channels for receiving input audio signals that are split from a single channel, wherein the multiple channels comprise a left channel and a right channel; and a configured delay between the multiple channels; and applying the configured audio TLDR to an audio signal received at the single channel to generate spatialized audio content for each channel of the multiple channels; and presenting the generated spatialized audio content at multiple channels to a user via a headset.  The distinct features, as disclosed in independent claims 1, 7 and 17 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL KIM/Primary Examiner, Art Unit 2654